DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 11/30/2020 has been entered.
Formal Matters
Applicant’s amendment and response dated 11/30/2020, which amended claims 17 and 19, and added new claim 24, has been entered into the record.  Applicant’s amendments to the drawings have also been entered into the record. Claims 1-17 and 19-24 are pending.  Claim 18 was previously cancelled.  Claims 1-16 and 23 have been withdrawn as being directed to a non-elected invention.  Claims 17, 19-22 and 24 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.

Objection to the Drawings - Withdrawn
The objection to the drawing has be withdrawn in view of Applicant’s submission of replacement drawings.

Claim Rejection - 35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 17, 19, 20 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Millan et al. (U.S. PGPUB 2013/0330308; 2013).  This rejection has been maintained for claims 17, 19 and 20 and made for new claim 24.
Regarding claim 17, Millan teaches a method for improving the performance of a subject (i.e., a chicken at day 0 - day 1) or for avoiding the negative effects of necrotic enteritis or for improving feed conversion ratio (FCR) or for modulating (e.g., improving) the immune response of the subject, or for reducing populations of pathogenic bacteria in the gastrointestinal tract of a subject, which method comprises administering to a subject (i.e., a chicken at day 0 - day 1) a direct fed microbial (DFM) in combination with a phytase (paragraphs 8, 361, 368; Example 1 where treatment starts at day 0 on day-old chicks; claim 21).  
Millan teaches a feed additive composition that comprises a direct fed microbial (DFM) composition and a phytase, where the DFM comprises a bacterium from one or more of Bacillus subtilis, Bacillus amyloliquefaciens, Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius and Lactobacillus salivarius ssp. salivarius (paragraphs 54-70, claims 1, 14-16).
Millan teaches that the DFM may be dosed appropriately, where suitable dosages of DFM in the feed additive composition may be between about 1 × 105 CFU/g composition to about 1 × 1013 CFU/g composition (paragraph 101).  Millan also teaches that birds received the composition ad libitum (i.e. as much or as often as necessary or 
Millan also teaches a method of preventing and/or treating necrotic enteritis and/or coccidiosis where an effective amount of a DFM feed additive composition is administered to the subject (i.e., a chicken at day 0 - day 1), where the amount of DFM used in the composition should be a sufficient amount to be effective and to remain sufficiently effective in improving the performance of the animal fed feed products containing the composition (paragraphs 15, 16 and 276, claims 82 and 83).
Regarding claims 17 and 20, with regard to treatment for necrotic enteritis, Millan teaches that necrotic enteritis is an acute or chronic enterotoxemia seen in chickens, turkeys and ducks, caused by Clostridium perfringens (paragraph 363).  Millan teaches that the above method and DFM composition relates to increasing the chicken’s resistance to necrotic enteritis where the chicken is challenged against Clostridium perfringens (paragraph 364-368). 
Millan teaches that with regard to an immune response (i.e., where one of the multiple ways in which DFMs modulate the immune system of animals, including increased antibody production, up-regulation of cell mediated immunity, up-regulation of pro-inflammatory cytokines, and augmented toll-like receptor signaling) immuno-stimulation of the gastro intestinal tract by DFMs may be advantageous to protect the host against disease, and that immunosuppression of the gastrointestinal tract may be advantageous to the host because less nutrients and energy are used to support the immune function (paragraph 369).  Further, Millan teaches that the immune response is a cellular immune response which is measured via immune markers. 
Clostridium perfringens and/or E. coli and/or Salmonella spp.) in the gastrointestinal tract of a subject (i.e., a chicken at day 0 - day 1; paragraphs 372).
With regard to claims 17 and 20 and the benefits from the introduction of the DFM composition, the recited benefits although taught in Millan, are an expression of the intended result of the method.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. 
Regarding claim 17, although Millan teaches that the DFM composition comprises a bacterium from one or more of Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius, Lactobacillus salivarius ssp. salivarius, Bacillus subtilis, and Bacillus amyloliquefaciens (paragraphs 54-70, claims 1, 14-16), Millan does not teach that the DFM composition comprises at least one Lactobacillus strain chosen from at least one of strains Lactobacillus plantarum Lp-115 and Lactobacillus salivarius Ls-33 and at least one Bacillus strain chosen from at least one of strains Bacillus subtilis 747, deposited as NRRL B-67257, Bacillus subtilis 967, Bacillus subtilis 1104, deposited as NRRL B-67258, Bacillus subtilis 1541, deposited as NRRL B-67260, Bacillus subtilis 1781, deposited as NRRL B-67259, Bacillus subtilis 1999, deposited as NRRL B-67318, and Bacillus subtilis 2018, deposited as NRRL B-67261.  Further, although Millan teaches the ad libitum dose amounts in CFU/g composition, Millan does not explicitly teach that the DFM is administered where the amounts of the at least one Bacillus strain and at least Lactobacillus strain is CFU/bird and that the ratio of Lactobacillus to Bacillus in the composition is 4:1 (or 9:1 for claim 24).
Regarding the DFM dose, as noted above, Millan teaches that the dosages of DFM in the feed additive composition may be between about 1 × 105 CFU/g composition to about 1 × 1013 CFU/g composition (paragraph 101) and that that birds received the composition ad libitum (i.e. as much or as often as necessary or desired) appropriate to the treatment (e.g., from day 0 to 21 or day 0 to 42; paragraphs 422, 437 and 445).
In view of the above, it would have been within the purview of one of ordinary skill in the art to provide the claimed amount of direct fed microbial compositions (i.e., a concentration of the at least one Bacillus strain of between about 2.5 × 107 CFU/bird to about 1.0 × 109 CFU/bird, and a concentration of the at least one Lactobacillus strain of between about 2.5 × 107 CFU/bird and about 1.0 × 109 CFU/bird) to the birds to be treated so that bird performance can be improved since Millan teaches that DFM can be administered between about 1 × 105 CFU/g composition to about 1 × 1013 CFU/g composition where the DFM composition is administered ad libitum (i.e., the amount of DFM will be within the claimed range by allowing the bird to consume as much or as often as necessary or desired of the DFM composition).
With regard to claims 17 and 20 concerning the ratio of the Lactobacillus strain to the Bacillus strains (i.e., a ratio of at least about 4:1, and of at least about 9:1, respectively), as noted above, Millan teaches that ad libitum (i.e., as much or as often as necessary or desired) dosages of DFM in the feed additive composition may be between about 1 × 105 CFU/g composition to about 1 × 1013 CFU/g composition (paragraphs 101, 422, 437 and 445).  Further, Millan Examples 1 and 2 indicate treatments where a Lactobacillus strain is provided at 100% (i.e., 0% Bacillus) as well as a Bacillus strain is provided at 100% (i.e., 0% Lactobacillus).  
In view of the limitation of at least about 4:1 ratio Lactobacillus to Bacillus (or at least about 9:1 for claim 24; where Applicant cites Applicant’s Examples 1-3 which use 90% Lactobacillus and 10% Bacillus as support for these ratios) it would have been within the purview of one of ordinary skill in the art to modify within the Millan DFM composition the amount (ratio) of combined Lactobacillus and Bacillus strains within the claimed ratio (percentages) since Millan teaches that the combined bacterium in the DFM composition improves bird performance including resisting necrotic enteritis.  Further, Millan teaches the amount of the bacterium in the DFM composition can be a range of percentages of the amount of bacterium in the DFM composition, where a person of ordinary skill in the art would be able to adjust the amount of Lactobacillus (or Bacillus) based on the overall performance of the DFM composition with regard to increasing the bird’s resistance to necrotic enteritis (i.e., the adjust the ratio, or percentage of the bacterium, to maximize bird necrotic enteritis resistance) for improvement of overall bird performance. 
In view of the above, it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Further with regard to the amount administered or the ratio of the administered bacteria (discussed above), it is also noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Further, the U.S. Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Lactobacillus plantarum Lp-115, Lactobacillus salivarius Ls-33 and Bacillus strain chosen from at least one of strains Bacillus subtilis 747, deposited as NRRL B-67257, Bacillus subtilis 967, Bacillus subtilis 1104, deposited as NRRL B-67258, Bacillus subtilis 1541, deposited as NRRL B-67260, Bacillus subtilis 1781, deposited as NRRL B-67259, Bacillus subtilis 1999, deposited as NRRL B-67318, and Bacillus subtilis 2018, deposited as NRRL B-67261, differ, and if so to what extent, from Millan’s Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius, Lactobacillus salivarius ssp. salivarius, Bacillus subtilis, and Bacillus amyloliquefaciens bacterial strains.  
As noted above, Millan teaches a DFM that has the same bacterial species as in Applicant’s claims.  Further, Millan teaches administering ad libitum a DFM composition (at a known CFU amount and known bacterial percentages within the composition) within a method for improving the performance of a subject (i.e., a chicken at day 0 - day 1) or for avoiding the negative effects of necrotic enteritis or for improving feed conversion ratio (FCR) or for modulating (e.g., improving) the immune response of the subject, or for reducing populations of pathogenic bacteria in the gastrointestinal tract of a subject, which method comprises administering to a subject (i.e., a chicken at day 0 - day 1) a direct fed microbial (DFM) in combination with a phytase (paragraphs 8, 361, 368; Example 1 where treatment starts at day 0 on day-old chicks; claim 21).  
ad libitum to the subject (i.e., a chicken at day 0 - day 1), where necrotic enteritis is caused by Clostridium perfringens, that the above method and DFM composition relate to increasing the chicken’s resistance to necrotic enteritis where the chicken is challenged against Clostridium perfringens (paragraph 364-368).  Additionally, Millan teaches that the above method and DFM composition may reduce populations of pathogenic bacteria (e.g., Clostridium perfringens and/or E. coli and/or Salmonella spp.) in the gastrointestinal tract of a subject (i.e., a chicken at day 0 - day 1; paragraphs 372).
Millan’s teachings demonstrate a reasonable probability that the Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius, Lactobacillus salivarius ssp. salivarius, Bacillus subtilis, and Bacillus amyloliquefaciens bacterial strains of the prior art are either identical or sufficiently similar to the claimed (one of) Lactobacillus plantarum Lp-115, Lactobacillus salivarius Ls-33 and (one of) Bacillus subtilis 747, deposited as NRRL B-67257, Bacillus subtilis 967, Bacillus subtilis 1104, deposited as NRRL B-67258, Bacillus subtilis 1541, deposited as NRRL B-67260, Bacillus subtilis 1781, deposited as NRRL B-67259, Bacillus subtilis 1999, deposited as NRRL B-67318, and Bacillus subtilis 2018, deposited as NRRL B-67261 strains, that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Merely because a characteristic of a known Lactobacillus plantarum or Lactobacillus salivarius and Bacillus strain is not disclosed in a reference does not make Lactobacillus and Bacillus strains (above) possesses inherent characteristics which might not be displayed in the tests used in Millan.  Clear evidence that Millan’s DFM compositions that contain Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius, Lactobacillus salivarius ssp. salivarius, Bacillus subtilis, and Bacillus amyloliquefaciens bacterial strains do not possess a critical characteristic that is possessed by the claimed DFM composition of a Lactobacillus strain chosen from at least one of strains Lactobacillus plantarum Lp-115 and Lactobacillus salivarius Ls-33 and an at least one Bacillus strain chosen from at least one of strains Bacillus subtilis 747, deposited as NRRL B-67257, Bacillus subtilis 967, Bacillus subtilis 1104, deposited as NRRL B-67258, Bacillus subtilis 1541, deposited as NRRL B-67260, Bacillus subtilis 1781, deposited as NRRL B-67259, Bacillus subtilis 1999, deposited as NRRL B-67318 and Bacillus subtilis 2018, deposited as NRRL B-67261 would advance prosecution and might permit allowance of claims to Applicant’s DFM composition strains.
A person of ordinary skill in the art would have had a reasonable expectation of success in improving the performance of a chicken (i.e., a chicken at day 0 - day 1) or for avoiding the negative effects of necrotic enteritis or for improving feed conversion ratio (FCR) or for modulating (e.g., improving) the immune response of the subject, or for reducing populations of pathogenic bacteria in the gastrointestinal tract of a subject, by administering ad libitum to the chicken (i.e., a chicken at day 0 - day 1) a direct fed microbial (DFM) composition (at a known CFU amount and known bacterial percentages within the composition) that comprises a Lactobacillus spp., or Lactobacillus plantarum or Lactobacillus salivarius or Lactobacillus salivarius ssp. salivarius with a Bacillus subtilis or Bacillus amyloliquefaciens since Millan teaches that such a DFM composition provides 
In view of the above and MPEP § 2144.08 (II), as noted in Millan, the genus of bacterium utilized for a DFM composition to improve the performance of a bird (i.e., chicken) or for avoiding the negative effects of necrotic enteritis or for improving feed conversion ratio (FCR) or for modulating (e.g., improving) the immune response of the subject, or for reducing populations of pathogenic bacteria in the gastrointestinal tract of a subject is relatively small in view of the all the other known bacteria.
Millan expressly teaches this genus of bacteria as means to prevent and/or treat necrotic enteritis and/or coccidiosis where an effective amount of a DFM feed additive composition is administered to the chicken where the amount of DFM used in the composition should be a sufficient amount to be effective and to remain sufficiently effective in improving the performance of the animal fed feed products containing the composition (paragraphs 15, 16 and 276, claims 82 and 83).
As noted above, Millan’s teachings demonstrate a reasonable probability that the Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius, Lactobacillus salivarius ssp. salivarius, Bacillus subtilis, and Bacillus amyloliquefaciens bacterial strains of the prior art are either identical or sufficiently similar to the claimed species.
Further, Millan expressly teaches similar uses for the same claimed bacterial species within a DFM composition (i.e., the same bacteria within a DFM to improve a bird’s performance by inhibiting pathogenic bacteria which would decrease mortality rates or reduce the occurrence of necrotic enteritis). 
Bacillus subtilis, Bacillus amyloliquefaciens, Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius and Lactobacillus salivarius ssp. salivarius) within a feed additive composition that comprises a direct fed microbial (DFM) composition to improve a bird’s performance since such a genus of bacterium in the DFM are known to inhibit pathogenic bacteria which would decrease mortality rates or reduce the occurrence of necrotic enteritis in the chicken.
In view of the teachings in Millan and the above analysis under MPEP § 2144.08 (II), Applicant, having selected species within Millan’s disclosed genus, has not patentably distinguished the invention from prior art.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments

Applicant’s arguments have been fully considered and found not persuasive.  
The response to arguments in the Office Actions dated 1/3/2020 and 7/30/2020 are expressly incorporated herein.

As noted, Millan teaches a method for improving the performance of a subject (i.e., a chicken at day 0 - day 1) where the method comprises administering to a subject (i.e., a chicken at day 0 - day 1) a direct fed microbial (DFM) in combination with a phytase (paragraphs 8, 361, 368; Example 1 where treatment starts at day 0 on day-old chicks; claim 21).  Millan teaches the composition comprises a direct fed microbial (DFM) composition and a phytase, where the DFM comprises a bacterium from one or more of Bacillus subtilis, Bacillus amyloliquefaciens, Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius and Lactobacillus salivarius ssp. salivarius (paragraphs 54-70, claims 1, 14-16).  Millan also teaches that the DFM may be dosed appropriately, where suitable dosages of DFM in the feed additive composition may be between about 1 × 105 CFU/g composition to about 1 × 1013 CFU/g composition (paragraph 101).  Millan also teaches that birds received the composition ad libitum (i.e. as much or as often as necessary or desired) appropriate to the treatment (e.g., from day 0 to 21 or day 0 to 42; paragraphs 422, 437 and 445).
As noted previously and reiterated here, the U.S. Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Lactobacillus plantarum Lp-115, Lactobacillus salivarius Ls-33 and Bacillus strain chosen from at least one of strains Bacillus subtilis 747, deposited as NRRL B-67257, Bacillus subtilis 967, Bacillus subtilis 1104, deposited as NRRL B-67258, Bacillus subtilis 1541, deposited as NRRL B-67260, Bacillus subtilis 1781, deposited as NRRL B-67259, Bacillus subtilis 1999, deposited as NRRL B-67318, and Bacillus subtilis 2018, deposited as NRRL B-67261, differ, and if so to what extent, from Millan’s Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius, Lactobacillus salivarius ssp. salivarius, Bacillus subtilis, and Bacillus amyloliquefaciens bacterial strains.  
In view of the Millan’s teachings, Millan demonstrates a reasonable probability that the Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius, Lactobacillus salivarius ssp. salivarius, Bacillus subtilis, and Bacillus amyloliquefaciens bacterial strains of the prior art are either identical or sufficiently similar to the claimed (one of) Lactobacillus plantarum Lp-115, Lactobacillus salivarius Ls-33 and (one of) Bacillus subtilis 747, deposited as NRRL B-67257, Bacillus subtilis 967, Bacillus subtilis 1104, deposited as NRRL B-67258, Bacillus subtilis 1541, deposited as NRRL B-67260, Bacillus subtilis 1781, deposited as NRRL B-67259, Bacillus subtilis 1999, deposited as NRRL B-67318, and Bacillus subtilis 2018, deposited as NRRL B-67261 strains, that whatever differences exist are not patentably significant (see also the analysis under MPEP § 2144.08 (II); expressly incorporated herein). 
Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Although Applicant has asserted that the claimed bacterial DFM is different than those disclosed in Millan, Applicant has still not provided objective evidence showing adequate distinctions over the instant claimed strains and the strains disclosed in Millan.  
Applicant argues that there has been no specific reason identified to pursue the doses of bacterial cells recited in the instant claims (Reply, page 10).  This is not persuasive in view of the rejections of record and the updated rejection above.  As noted Bacillus subtilis, Bacillus amyloliquefaciens, Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius and Lactobacillus salivarius ssp. salivarius.  Applicant’s arguments are not persuasive in view of the rejection of record and the supplied rationale for obviousness.
In view of the above, the rejection has been maintained.

Claims 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Millan, as applied to claims 17, 19, 20 and 24, above, further in view of Petersen et al. (U.S. PGPUB 2017/0014516; priority to parent Application 13/446720 filed on 4/13/2012).  This rejection has been maintained.
The teachings of Millan, above, are herein relied upon.
Millan further teaches that the direct fed microbial (DFM) composition may be presented in various physical forms (e.g., as a top dress, as a water soluble concentrate for use as a liquid drench) and may be formulated as a liquid, where such a liquid formulation can contain one or more of a buffer, salt, sorbitol and/or glycerol and can be aqueous, organic or aqueous-organic solutions, suspensions and emulsions (paragraphs 94, 177, 198, and 263).  The DFM composition may also contain one or more thickeners, gelling agents, emulsifiers (e.g., in droplet form, oil in water), dyes, vehicles (e.g., any liquid or gel solvent or liquid diluent), excipients (e.g., starch) diluents (e.g., water), coloring matter and suspending agents (paragraphs 300-307, 309, 311 and 315).

Petersen teaches compositions and methods for providing beneficial effects to birds, where the composition (e.g., direct fed microbial; DFM) is in a gel that can be applied to a bird to increase performance and reduce harmful pathogens (Abstract).
Petersen teaches compositions and methods for delivering compositions to birds, where the composition is a high viscosity liquid,  a soft flowable gel having a viscosity low enough such that the gel can be dispensed onto birds but high enough to form droplets when dispensed (paragraph 25).  The gel can be used for administering agents such as direct-fed microbials (DFMs) in an effective amount (i.e., a quantity of DFM in the gel sufficient to dose at least about 90% of the birds to which the gel is applied and sufficient to improve performance and/or to provide an anti-pathogenic effect; paragraphs 26-28).  Petersen teaches compositions that the gel can be used where the target application of the DFM is about 1 × 105 to about 1 × 1012 CFU/bird, where when applied to birds, the birds have a high rate of consumption of gel (over 90%) with the DFM (paragraph 60; i.e., it was known in the art to feed DFM compositions on a CFU per bird basis). 
Petersen also teaches that the gel can be applied to birds (chicks) in any manner that produces the desired effect including but not limited to spraying, coating, painting, directed spot applications, spot treatments, and localized treatments, where the chicks are placed in a hatchling tray, the gel is sprayed onto the birds while they are in the trays 
Petersen teaches that the gel can include one or more complex sugar(s) such as starch of any type (e.g., corn starch, wheat starch, and potato starch), where the complex sugar(s) retain(s) the size of the drop of gel once it is sprayed onto the birds and increase(s) the stickiness of the gel (paragraph 34).  The amount of complex sugar(s) that is/are used can be optimized to achieve the desired stickiness of the gel (paragraph 34). 
Petersen additionally teaches that DFM gel additionally can include one or more dye(s) (e.g., green dye, blue dye, red dye, yellow dye, or any other dye), where the DFM gel includes green and blue dyes, although the gel can be made with only one of these dyes or with other dyes (paragraph 36).  Dyes increase consumption of gel by the chicks because chicks are drawn to the dyed DFM gel more than they are drawn to colorless gel, and Dyes can be used as a marker for analyzing consumption on a per bird basis (paragraph 36). 
A person of ordinary skill in the art would have been motivated to administer the DFM of Millan as a wet direct fed microbial composition as taught in Petersen since Petersen teaches soft flowable DFM gels having a viscosity low enough such that the gel can be dispensed onto birds but high enough to form droplets, the DFM gels can be applied to birds (chicks) via spraying, coating, painting, directed spot applications, where 
A person of ordinary skill in the art would have been further motivated to use the DFM from Millan with a color attractant gel from Petersen since Petersen teaches the use of different colorants (dyes) increases consumption of DFM containing gel by the chicks since the chicks are drawn to the dyed DFM gel and that there dyes can be used as a marker for analyzing consumption on a per bird basis. 
A person of ordinary skill in the art would have had a reasonable expectation of success in administering the DFM of Millan as a wet direct fed microbial composition as taught in Petersen since in doing so will allow the DFM from Millan be more effective in treatment of chicks since the DFM will be in a form that can be easily and efficiently administered to chicks and the colored DFM gels will be consumed more by the chick since they are attracted to colored materials than non-colored materials.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments

With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 11), Applicant relies on arguments from the rejection of Millan, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Millan, above, also applies to this rejection.
It is further noted that Applicant again argues that nothing in Petersen would have suggested to a person of ordinary skill in the art that the bacterial strains recited in the 5 to about 1 × 1012 CFU/bird, where when applied to birds, the birds have a high rate of consumption of gel (over 90%) with the DFM (paragraph 60; i.e., it was known in the art to feed DFM compositions on a per bird basis).  It is further noted that Peterson also teaches providing a DFM composition where the percentages of different bacteria can be modified by adding different bacterium into the composition (i.e., having one or more than one bacterium in the DFM composition changes the percentages (or ratio) of the bacterium in the composition; paragraphs 60-65; Examples 1-3), which bolsters the rejection of Millan regarding ratios and concentrations (expressly incorporated herein). 
In view of the above, the combined teachings of the art of record and the provided rationale for obviousness, the rejection has been maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.  

Claims 17, 19, 20 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,201,574, taken in view of Millan et al. (U.S. PGPUB 2010/0298427; 2010).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This rejection has been maintained for claims 17, 19 and 20 and made for new claim 24.
Lactobacillus strain chosen from at least one of strains Lactobacillus plantarum Lp-115 and Lactobacillus salivarius Ls-33 and at least one Bacillus strain chosen from at least one of strains Bacillus subtilis 747, deposited as NRRL B-67257; Bacillus subtilis 967, Bacillus subtilis 1104, deposited as NRRL B-67258, Bacillus subtilis 1541, deposited as NRRL B-67260, Bacillus subtilis 1781, deposited as NRRL B-67259, Bacillus subtilis 1999, deposited as NRRL B-67318, and Bacillus subtilis 2018, deposited as NRRL B-67261, where the ratio of the at least one Lactobacillus strain to the at least one Bacillus strain in the direct fed microbial composition is at least about 4:1, where the effective amount of the direct fed microbial composition comprises a concentration of the at least one Bacillus strain of between about 2.5 × 107 CFU/bird and about 1.0 × 109 CFU/bird and a concentration of the at least one Lactobacillus strain of between about 2.5 × 107 CFU/bird and about 1.0 × 109 CFU/bird, where the introduction of the direct fed microbial composition provides at least one benefit chosen from inhibiting a pathogen chosen from at least one of Escherichia coli, Clostridium perfringens and Enterobacteriaceae in the one or more birds, decreasing a mortality rate of the one or more birds, improving the coefficient of variation of weight of the one or more birds, reducing the occurrence of necrotic enteritis in the one or more birds, reducing the occurrence of colibacillosis in the one or more birds, and modulating immune responses of inflammatory cytokines in gastrointestinal epithelial cells in the one or more birds.
Lactobacillus strain is Lactobacillus salivarius Ls-33, and the direct fed microbial administration provides the benefit of amelioration of the gastrointestinal inflammatory cytokine response associated with a gram negative bacterial infection in the gastrointestinal tract of the one or more birds. 
Dependent claim 20 is directed to where the direct fed microbial administration provides the benefit of eliciting an immunomodulatory effect in gastrointestinal epithelial cells to control inflammatory responses associated with the stress of enteric pathogenic challenges in the one or more birds.
Dependent claim 24 is directed to a narrower Lactobacillus to Bacillus ratio.
Claim 1 of U.S. Patent No. 10,201,574 is directed to a method for inhibiting a pathogen in an avian animal, where the method comprises administering to an animal an effective amount of at least one isolated Bacillus strain chosen from the strains Bacillus subtilis 747, deposited as NRRL B-67257, Bacillus subtilis 1104, deposited as NRRL B-67258, Bacillus subtilis 1781, deposited as NRRL B-67259; Bacillus subtilis 1541, deposited as NRRL B-67260, and Bacillus subtilis 2018, deposited as NRRL B-67261, wherein said administration inhibits a pathogen chosen from at least one of E. coli and Clostridium in the animal.  Claim 1 of U.S. Patent No. 10,201,574 reads on instant claim 17.
Dependent claims 2 and 3 are directed to the type of bird, which reads on instant claim 17.

Dependent claim 14 is directed to the composition further comprising a carrier. 
In view of instant claim 17, claim 1 of U.S. Patent No. 10,201,574 does not teach within the method that the direct fed microbial composition also includes an isolated Lactobacillus, more specifically a Lactobacillus strain chosen from at least one of Lactobacillus plantarum Lp-115 and Lactobacillus salivarius Ls-33.  Further, claim 1 of U.S. Patent No. 10,201,574 does not teach the DFM on a CFU per bird basis as well as the Lactobacillus to Bacillus ratios within claim 17 and 24.
The teachings of Millan, in the above rejection, are expressly incorporated herein. 
As noted above, the U.S. Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Lactobacillus plantarum Lp-115, Lactobacillus salivarius Ls-33 differ, and if so to what extent, from Millan’s Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius and Lactobacillus salivarius ssp. salivarius bacterial strains (see the above paragraphs regarding the U.S. Patent and Trademark Office not being equipped to conduct experimentation; expressly incorporated herein).
A person of ordinary skill in the art would have had a reasonable expectation of success in improving the performance of a chicken (i.e., a chicken at day 0 - day 1) or for avoiding the negative effects of necrotic enteritis or for improving feed conversion ratio (FCR) or for modulating (e.g., improving) the immune response of the subject, or for reducing populations of pathogenic bacteria in the gastrointestinal tract of a subject, by Lactobacillus spp., or Lactobacillus plantarum or Lactobacillus salivarius or Lactobacillus salivarius ssp. salivarius with a Bacillus subtilis from U.S. Patent No. 10,201,574 since Millan teaches that such a DFM composition provides protection against pathogenic bacteria and allows the bird to survive and thrive.
Therefore, in light of the above, the instant claims are obvious to a person to a person of ordinary skill before the effective filing date of the claimed invention.  
Accordingly, claims 17, 19, 20 and 24 of the instant Application encompass and/or are encompassed by U.S. Patent No. 10,201,574 claims 1-15, taken in view of Millan.

Response to Arguments
With regard to Applicant’s arguments concerning the non-provisional double patenting rejection above (Reply, page 12), Applicant relies on arguments from the rejection under 35 U.S.C. § 103 over Millan, above, to argue this rejection.  Therefore, the response set forth above for the rejection based on Millan, above, also applies to this non-provisional double patenting rejection. 

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631